Citation Nr: 0615230	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  97-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus with peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1955. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO) which denied compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
diabetes mellitus with peripheral neuropathy.  

The Board issued an initial decision regarding this matter in 
May 1999, which denied the veteran's claim.  He subsequently 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's decision and remanded for further development.  In 
turn, the Board remanded this case to the Agency of Original 
Jurisdiction in March 2000, February 2004, and March 2005 for 
development of the evidence and to insure the veteran 
received appropriate notification of his procedural/appellate 
rights.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran is service connected for post-operative 
duodenal ulcer with hyperacidity due to incomplete vagotomy, 
effective from May 11, 1955.

2.  The veteran underwent a vagotomy, a gastrojejunostomy, an 
appendectomy, and an umbilectomy in March 1958 at the 
Memphis, Tennessee, VA Medical Center for treatment of a 
duodenal ulcer. He subsequently underwent an additional 
vagotomy and surgical repair of a hiatal hernia in May 1963 
at the same facility.

3.  The veteran was first diagnosed with adult onset non 
insulin dependent diabetes mellitus (Type II) in 1989.

4.  The evidence establishes that the veteran's diabetes 
mellitus and associated diabetic peripheral neuropathy are 
not related to his March 1958 and May 1963 gastrointestinal 
surgical procedures.


CONCLUSION OF LAW

Diabetes mellitus with peripheral neuropathy was not incurred 
as the result of VA surgical treatment.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (effective prior to 
October 1, 1997).  See 63 Fed. Reg. 45004 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2004, March 2005, April 2005, June 2005, and 
March 2006.  These letters informed him of the requirements 
to establish entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for diabetes mellitus with peripheral 
neuropathy.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to VA.  The Board notes that the appropriate VCAA 
notification was not issued prior to the initial adverse 
decisions of   1995.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, this deficiency was corrected by the 
Board remand of February 2004, the issuance of the above 
noted letters, and the AOJ's subsequent readjudication of the 
issue in the SSOCs issued in September 2004 and January 2006.  
See 38 C.F.R. § 1931(c) (The AOJ will issue a SSOC, pursuant 
to a remand by the Board, to cure a procedural defect.)

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(Where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby.)  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify evidence pertinent to this claim.  The 
veteran has identified both private and VA treatment.  These 
identified records have been obtained and associated with the 
claims file, to include VA treatment records from the 
Alexandria, Louisiana VA Medical Center (VAMC) and Baton 
Rouge, Louisiana VA Outpatient Clinic dated in 1989, as 
mandated by the Court's and Board's remands.  The veteran and 
his attorney have informed VA as late as July 2005 that there 
is no additional evidence and requested that the Board 
adjudicate this claim on its merits.  Therefore, the Board 
finds that there are no other pertinent medical/treatment 
records identified by the veteran or records that require 
further development.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was provided a VA compensation examination in connection with 
the current claim on appeal in August 1993.  In addition, VA 
medical opinions were obtained in January 1999 and October 
2002 that discussed the etiology of the veteran's claimed 
conditions.  The veteran has also submitted private medical 
opinions that discuss the etiology of his diabetes mellitus 
and these opinions are considered by the Board in the 
following decision.  Based on this analysis, the Board finds 
that the VA examination reports and opinions are adequate for 
VA purposes.

The veteran was given an opportunity to request a hearing 
before the Board on the Substantive Appeal (VA Form 9) he 
submitted in September 1996.  He declined this opportunity.  
However, he did request a hearing at the RO before a local 
Hearing Officer.  This hearing was conducted in January 1996 
and a transcript of this hearing has been associated with the 
claims file.  Based on the above analysis, the Board 
concludes that further development is not required and 
adjudication of this claim is appropriate at this time.

Based on the Court's direction, the Board has remanded this 
case for development in March 2000, February 2004, and March 
2005.  In March 2000, the AOJ was instructed to obtain VA 
treatment records dated in 1989 from the Alexandria VAMC.  
These records, to include outpatient records from the Baton 
Rouge Outpatient Clinic dated in 1989, were received 
September 2000 and May 2001.  In February 2004, the AOJ was 
instructed to issue the appropriate VCAA notification letters 
and inform the veteran of his responsibility to submit 
medical evidence to substantiate his claim.  Such a 
notification was initially issued in March 2004 and 
subsequent notification letters discussed above.  In March 
2005, the AOJ was instructed to request treatment records 
from an identified private physician.  This request was 
issued in June 2005.  In July 2005, the veteran's attorney 
informed VA that all treatment records from this physician 
had previously been submitted and no additional records 
exist.  Based on this development and analysis, the Board 
finds that the AOJ has fully complied with the remand 
instructions of the Court and Board and further remand to 
enforce these instructions is not warranted.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letters, SOCs, SSOCs, and 
Board remands discussed above provided sufficient information 
for a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
addition, the Board notes that the appellant has continuously 
received expert representation by a licensed attorney since 
the Court's remand in 1999.  In this regard, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Compensation under 38 U.S.C.A. § 1151

The veteran asserts on appeal that he underwent 
gastrointestinal surgery at the Memphis, Tennessee, VA 
Medical Center in 1958 and 1963 and subsequently developed 
diabetes mellitus and peripheral neuropathy as a consequence 
of the procedures.  He contends that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for those 
disabilities is now warranted.

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).

As the veteran's claim for compensation under 38 U.S.C.A. § 
1151 was filed in January 1993, the claim will be considered 
under 38 U.S.C.A. § 1151 (West 1991). The statute provides, 
in pertinent part, that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

A May 1958 VA hospital summary indicates that the veteran was 
hospitalized at the Memphis, Tennessee, VAMC for treatment of 
his chronic duodenal ulcer and subsequently underwent a 
vagotomy, a gastrojejunostomy, an appendectomy, and an 
umbilectomy in March 1958.  A June 1963 VA hospital summary 
conveys that the veteran was again hospitalized at the 
Memphis, Tennessee, VAMC and subsequently underwent an 
additional vagotomy and surgical repair of a hiatal hernia in 
May 1963.

VA outpatient record dated in June 1989 from the Baton Rouge 
VA Outpatient Clinic noted the veteran's complaints of 
tingling in both lower extremities for the past month.  He 
reported that he had been given a questionable diagnosis for 
diabetes several years before.  The diagnosis was to rule out 
peripheral neuropathy.  The following day, his fasting blood 
sugar level was reported to be 237.  He was referred to the 
VA nutrition clinic with a provisional diagnosis of diabetes 
mellitus.  Follow-up examination in August 1989 noted that 
the veteran appeared to be following his diet.  His blood 
sugar glucose level was reported to be 111 and was noted to 
have improved on the diet.

An April 1990 VA treatment record notes that the veteran 
complained of bilateral foot numbness and burning since May 
1989.  The impression was peripheral neuritis of the feet.  A 
May 1990 VA treatment record reflects that the veteran again 
complained of numbness of the feet.  The noted impression was 
neuropathy.  A December 1990 VA treatment record states that 
the veteran complained of a progressive "prickly" sensation 
in the left arm, the fingers, and the feet of one month's 
duration.  The veteran reported that he had been told that he 
had diabetes mellitus in 1972.  An impression of peripheral 
neuropathy was advanced.

In his January 1991 claim for increased disability 
compensation, the veteran claimed that he experienced 
hyperglycemia, night sweats, nausea, and numbness of the left 
side of his jaw, the right hand, the lower legs, and the 
feet.  VA clinical documentation dated in January 1991 states 
that the veteran complained of numbness of the feet.  He was 
diagnosed with non-insulin dependent diabetes mellitus and 
peripheral neuropathy.  A February 1991 VA neurological 
evaluation notes the veteran's history of diabetes mellitus 
of one month's duration; alcohol use; and prior 
gastrointestinal surgeries.  An impression of peripheral 
neuropathy was noted.  The VA physician commented that the 
peripheral neuropathy was "most likely [secondary] to 
combination of factors ([alcohol] + [diabetes mellitus] + 
[questionable history] of gastro[intestinal] surgery) [] 
causing nutritional deficiency."

In an undated written statement received in April 1991, the 
veteran related that a VA physician at the Nashville, 
Tennessee, VAMC had told him that his 1958 and 1963 surgical 
procedures caused his diabetes mellitus which, in turn, 
caused the damage to the nerve endings.  At an October 1991 
VA examination for compensation purposes, the veteran 
complained of pain in the balls of his feet of one year's 
duration.  The veteran was diagnosed with a duodenal ulcer 
post operative hyperacidity-incomplete vagotomy; post-
gastrectomy syndrome; possible diabetes mellitus; and 
possible peripheral neuropathy.  The VA examiner commented 
that, "[i]n my opinion[,] diabetes [mellitus] and peripheral 
neuropathy[,] if found[,] are not secondary conditions caused 
by his service[-]connected ulcer."  

A VA neurology consultation conducted in January 1992 noted 
an assessment for peripheral neuropathy.  The examiner 
attributed this condition to the veteran's diabetes and 
alcohol consumption.  An October 1992 VA hospital summary 
conveys that the veteran had a history of diabetes mellitus 
of three years' duration and peripheral diabetic neuropathy.

In his January 1993 claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), the veteran 
advanced that the 1958 and 1963 surgical procedures performed 
at the Memphis, Tennessee, VAMC caused both diabetes mellitus 
and damage to his hands and feet.  He stated that treating VA 
physicians at the Alexandria, Louisiana, VAMC had informed 
him in 1989 that his gastrointestinal surgeries caused both 
diabetes mellitus and a "foot and hand condition."

At an April 1993 VA examination for compensation purposes, 
the veteran was reported to have a history of diabetes 
mellitus "for the last three years."  The veteran was 
diagnosed with a "history of diabetes mellitus."  In a June 
1993 written statement, the veteran reiterated that his 
diabetes mellitus and peripheral neuropathy were caused by 
his 1958 and 1963 gastrointestinal surgical procedures.

An August 1993 written statement from O.H.C., Jr., M.D. 
(internal medicine), indicates that the veteran presented a 
history of a subtotal gastrectomy and the subsequent 
development of diabetes mellitus.  Dr. O.H.C. stated that:

In my opinion, his diabetes mellitus 
could have possibly been precipitated by 
his subtotal gastrectomy but certainly 
the subtotal gastrectomy makes absorption 
and utilization of glucose somewhat more 
difficult.

At an August 1993 VA examination for compensation purposes, 
the veteran was diagnosed with post-operative vagotomy, 
pyloroplasty, and hiatal hernia repair residuals and non-
insulin dependent diabetes mellitus with peripheral 
neuropathy.  The VA examiner concluded that:

[T]his man's diabetes is in no way 
related to his [s]ervice[-c]onnected 
stomach problem.  He had a hiatal hernia 
repair and peptic ulcer surgery, but 
these in no way predisposed (sic) people 
to developing diabetes.  The etiology of 
his diabetes would be the same etiology 
that you would expect in an adult 
patient.  This is a relative deficiency 
of insulin production due to failure of 
the islet cells of the pancreas.

A November 1995 written statement from A.R.F., M.D., conveys 
that:

Writing in reference to [the veteran] 
with significant past medical history of 
vagotomy and pyloroplasty for hiatal 
hernia repair and ulcer[-]related 
difficulties.  The patient subsequently 
has become a non-insulin dependent 
diabetic since then.  It is well 
documented that these patients may be 
venerable (sic) to deficiencies in the 
production and absorption of insulin, and 
subsequently becoming non-insulin 
dependent diabetes (sic).  Of course, 
this is not the only viable explanation 
for this gentleman's diabetes, but should 
be strongly considered as a contributor 
to his overall disease.

At the January 1996 hearing on appeal, the veteran testified 
that he began to have "problems with sugar in my urine" in 
1972.  He was subsequently told by VA physicians at the 
Memphis, Tennessee, VAMC in 1972 that the condition was 
caused by his prior gastrointestinal operations.  The doctors 
had clarified to him that he was not a diabetic.  He was 
initially diagnosed with diabetes mellitus in 1989 and 
subsequently developed peripheral neuropathy.  In an undated 
written statement, the veteran clarified that he had been 
actually informed of the etiological relationship between his 
gastrointestinal surgeries and the onset of diabetes mellitus 
by a VA physician in 1968 or 1969 rather than 1972.

The January 1999 Veterans Health Administration (VHA) opinion 
thoroughly notes the veteran's medical history.  The VA 
physician commented that:

This veteran had two surgical procedures 
to treat the duodenal ulcer disease as 
well as repair a hiatal hernia.  He 
developed diabetes mellitus more than two 
decades later.  Partial gastrectomy, 
[B]illroth II anastomosis, vagotomy, and 
hiatal hernia repair are in no way 
related to the onset of diabetes mellitus 
in any patient.  The peripheral 
neuropathy is a result of the diabetes 
itself causing nerve damage.  This 
patient has diabetes for the same reason 
as any other adult patient may develop 
diabetes mellitus (a result of decreased 
production of insulin in the islet cells 
of the pancreas or a relative 
insensitivity of the insulin receptors to 
the circulating insulin).

A private physician (R.T., M.D.) that specialized in internal 
medicine prepared an opinion in October 2000.  This physician 
indicated a history that was based on the recitation of the 
veteran.  It was noted that the veteran had developed 
"dumping syndrome" and a B-12 vitamin deficiency after his 
1958 gastrointestinal surgery that removed a large amount of 
stomach.  This physician also noted that the veteran had 
stomach surgery in 1963.  Dr. R.T. commented:  

In my personal opinion, the above 
mentioned stomach surgery could cause the 
[veteran] to have a decrease in parietal 
cells, which could cause the [veteran] to 
have a vitamin deficiency.

A private physician, C.N.B., M.D. (self-described as a 
"neuro-radiologist") prepared an opinion in March 2002.  He 
noted that his opinion was based on a review of the medical 
history contained in the claims file.  Based on this review, 
he opined that the veteran's peripheral neuropathy was the 
result of diabetes mellitus, and that the veteran's diabetes 
mellitus is the result of his service-connected ulcer disease 
and subsequent gastric surgeries which had caused dumping 
syndrome.  Dr. C.N.B.'s reasons and bases for this opinion 
included a history of the veteran entering active service 
with a normal enlistment physical, that he existed service 
status post gastric ulcer disease, that he experienced 
chronic gastric ulcer problems since his active service, the 
veteran developed "dumping syndrome" post VA gastric 
surgery, that the medical literature supported an association 
between the veteran's types of gastric surgery and dumping 
syndrome, and that his opinion is consistent with opinions 
provided by the veteran's private treating physicians.  In 
support of this opinion, the Dr. C.N.B. noted excerpts from 
two medical articles/tests that reported patients after 
receiving certain gastric surgeries evidence dumping syndrome 
on the basis of increased levels of plasma volume and blood 
glucose.  Another article indicated that the increment of 
insulin, enteroglucagon, and neurotensin was greater in the 
postoperative patients with dumping symptoms than in the 
postoperative and preoperative patients without dumping 
syndrome.  

Dr. C.N.B. noted VA medical opinions that had opined that the 
etiology of the veteran's diabetes mellitus was not due to 
his VA surgery.  He disagreed with these opinions on the 
bases that these physicians did not consider the effects of 
dumping syndrome has no glucose metabolism and its 
relationship to diabetes, and that the VA physicians likely 
did not review the entire medical record because none of them 
addressed or evaluated the other positive or negative 
opinions of record.  Finally, Dr. C.N.B. noted the medical 
definitions/causes of diabetes.  These included Type I 
(insulin dependent diabetes - IDDM), Type II (adult onset, 
non insulin dependent diabetes - NIDDM), genetic 
defect/syndromes, disease of the exocrine pancreas, 
endocrinopathies, drug or chemical induced, infections, 
uncommon forms of immune mediated diabetes, and gestational 
diabetes.  He then commented:

This patient is not your average patient 
and therefore the above list does not 
necessary apply.  [The VA physicians] 
should not consider or classify this 
patient as average but rather they should 
take into account his 30-year history of 
dumping syndrome and give him an 
alternative etiology of his diabetes.  
Neither physician gave this patient a 
specific alternative etiology for his 
diabetes they simply stated that this 
patient would be like the average patient 
and would be expected to have the average 
type of diabetes.  This patient has a 
negative family history for diabetes.  
The patient likely has an diabetes based 
on abnormal glucose utilization which has 
caused long standing abnormal endocrine 
levels (insulin, enteroglucagon, 
neurotensin) therefore, this patient 
would likely fall into the endocrinopathy 
like category (of diabetes)...It is my 
opinion that without a specific 
alternative medically sound etiology, 
from [the VA physicians], for this 
patient 's diabetes, dumping syndrome 
secondary to gastric surgery for service 
related ulcer disease is the most likely 
cause.  

In March 2002, the veteran submitted a medical article that 
noted research revealed deficiency in vitamin B-12 may cause 
a symmetrical neuropathy, affecting the lower limbs more than 
the upper, and involving the posterior and lateral columns of 
the spinal cord.

A medical opinion was prepared by a VA gastrointestinal 
physician/specialist and a register nurse in October 2002.  
The physician indicated that he had reviewed the medical 
history in the claims file.  He indicated his agreement with 
Dr. C.N.B. that the veteran's gastric surgery could cause 
dumping syndrome and would require him to eat six meals a 
day.  However, he disagreed with Dr. C.N.B.'s conclusion that 
this dumping syndrome had resulted in diabetes mellitus.  He 
noted the VA physician's opinion of January 1999 and 
indicated that he concurred with this physician's conclusions 
and reasons and bases.  The VA gastroenterologist also noted 
that this opinion was supported by the fact that the veteran 
was diagnosed with non-insulin dependent diabetes over 30 
years after his gastric surgery.  

A private physician, A.A.C., M.D. (internal medicine), 
prepared a letter to VA in March 2004.  Dr. A.A.C. noted that 
the veteran underwent gastric surgery "many years ago," and 
subsequently had distinct symptoms of "dumping syndrome" 
and episodes of hypoglycemia.  It was Dr. A.A.C.'s opinion 
that the veteran's symptoms are related to his pervious 
surgery.  

In a statement signed in March 2004, the veteran's ex-spouse 
attested that they had visited a VA physician at the Memphis, 
Tennessee VAMC in 1968 or 1969 after the veteran had 
completed a fasting blood sugar test.  He was reportedly 
informed at that time he was diabetic and that this condition 
had been caused by his gastric surgery had caused his 
elevated sugar levels.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The record reflects that the veteran underwent a vagotomy, a 
gastrojejunostomy, an appendectomy, and an umbilectomy at the 
Memphis, Tennessee, VAMC in March 1958 and an additional 
vagotomy and surgical repair of a hiatal hernia at the same 
facility in May 1963.  He developed non-insulin dependent 
diabetes mellitus (Type II) in approximately 1989 or 1990 and 
subsequently developed diabetic peripheral neuropathy.  The 
veteran has testified on appeal that he was informed by a VA 
doctor in 1968 or 1969 that his gastrointestinal surgical 
procedures had caused the presence of sugar in his urine.  He 
denied having been told that he had diabetes mellitus at that 
time.  

The record is devoid of any objective documentation 
reflecting such a discussion.  The doctor is not identified 
and even the year of the discussion has changed from 1972 to 
1968 or 1969.  While the veteran and his spouse have attested 
to this event, the Board finds that these statements are not 
reliable and have little probative value.  The veteran's and 
his spouse's statements as to what they may have been told by 
a doctor is unsupported and does not constitute competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Statement of appellant as to what a physician told 
him is insufficient to establish a diagnosis); see also 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (An 
appellant's claims can be contradicted by the contemporaneous 
evidence); Washington v. Nicholson, 19 Vet. App. 362, 366-67 
(2005) (The Board is required to assess the credibility of 
lay evidence.)  We also note that there is no indication that 
this particular statement was ever in written form, the 
doctor has not been identified, and a reasonably accurate 
date has not been established.  There is no duty to attempt 
to obtain a document that does not exist or cannot be 
located.  See Warren v. Brown, 6 Vet .App. 4, 6 (1993).  
Furthermore, there is no indication that the claimed 
conversation was reduced to written form and the appellant 
has indicated that there is no outstanding evidence.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board is required to analyze, weight, and reconcile the 
evidence before it, to include conflicting medical evidence.  
See Cousino v. Derwinski, 1 Vet. App. 536 (1991); Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  The veteran, as a lay 
person, is competent to present evidence regarding injuries 
and symptomatology.  However, he is usually not competent to 
present evidence regarding diagnoses and etiology of a 
disease, such as diabetes, that is not ascertainable by 
direct lay observation.  See Espiritu, supra.

The record does contain conflicting medical opinions as to 
the etiology of the veteran's diabetes mellitus and 
associated diabetic peripheral neuropathy.  The favorable 
evidence includes, Dr. O.H.C. advanced that the veteran's 
"diabetes mellitus could have possibly been precipitated by 
his subtotal gastrectomy."  Dr. A.R.F. indicated that it was 
"well documented" that individuals who underwent 
gastrointestinal surgeries similar to the veteran's 1958 and 
1963 procedures may be vulnerable "to deficiencies in the 
production and absorption of insulin and subsequently become 
non-insulin dependent diabetics."  Dr. A.R.F. noted that the 
veteran's surgical procedures were "not the only viable 
explanation" for the onset of diabetes mellitus.  The 
February 1991 VA neurological evaluation attributed the 
veteran's peripheral neuropathy to a combination of factors 
without establishing a clear relationship to the operative 
procedures.  Dr. A.A.C. opined that the veteran's dumping 
syndrome and episodes of hypoglycemia were related to 
"previous surgery."  Finally, Dr. C.N.B. provided a long 
and detailed opinion finding the VA gastric surgeries had 
resulted in a dumping syndrome that eventually led to a type 
of endocrinopathic diabetes mellitus.

Reviewing these opinions, the Board notes that it does not 
appear that Dr. O.H.C., A.R.F., or the VA examiner of 
February 1991 had access to the veteran's entire medical 
history contained in the claims file in rendering there 
opinions.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(VA is not required to accept a physician's opinion that is 
based upon a claimant's recitation of an uncorroborated 
medical history.)  Other than noting the veteran's past VA 
gastric surgery, there was no substantial medical history 
noted in these opinions.  Furthermore, the opinions are 
lacking in detail or support of the conclusions.

In addition, Dr. O.H.C.'s opinion is too equivocal to be 
considered probative of the etiology of the veteran's 
diabetes.  That is, the nexus was expressed in the non-
definitive term "could have possibly been" precipitated by 
the gastric surgery.  This type of evidence does not 
establish that it was at least as likely as not that the 
gastric surgery precipitated the subsequent diabetes 
mellitus.

It is noted that Dr. A.R.F. appears to provide a more 
definitive nexus between the gastric surgery and the 
subsequent diabetes.  However, while Drs. O.H.C. and A.R.F. 
advanced that there was a possibility that the veteran's 
diabetes mellitus was etiologically related to his 
gastrointestinal surgical procedures, they did not conclude 
that such a relationship actually existed.  Indeed, Dr. 
A.R.F. stated only that patients with surgical histories 
similar to the veteran's history were more vulnerable to 
diabetes mellitus and readily acknowledged that there were 
other "viable explanations" for the onset of the disability.  
Thus, Drs. O.H.C. and A.R.F.'s statements merely raise a 
possibility of a relationship.  

While Dr. A.R.F. claimed that the medical literature 
supported this conclusion, he failed to provide a detailed 
reasons for this nexus or cite to any authoritative medical 
treatise that in fact supported this position.  In addition, 
this opinion appears inconsistent with the favorable opinion 
of Dr. C.N.B.  In this opinion, Dr. C.N.B. presented an 
opinion that the diagnostic criteria for diabetes had 
distinct categories for Type II diabetes and endocrinopathic 
diabetes, and that the gastric surgery led to dumping 
syndrome and in turn to a type of endocrinopathic diabetes.  
Dr. C.N.B. specifically ruled out the existence of Type II 
diabetes.  However, Dr. A.R.F. indicates that such dumping 
syndrome led to Type II diabetes, a result that appears to be 
inconsistent with the medical information provided by Dr. 
C.N.B.  The clinical records clearly indicate that the 
veteran has consistently been diagnosed with non insulin 
dependent diabetes (Type II), which includes Dr. A.R.F.'s own 
treatment records.  In addition, none of the cited literature 
provides evidence or draws the conclusion that such changes 
would result in any type of diabetes.  

Dr. C.N.B. did review the entire medical record.  However, 
his opinion is inconsistent with the diagnoses provided since 
1989 and, although he claims otherwise, his position is not 
supported by the medical literature that he provides.  As 
noted above, none of the present literature actually links 
diabetes with gastric surgery.  In addition, the veteran has 
consistently been diagnosed with Type II/non insulin 
dependent diabetes mellitus.  This diagnosis was even 
provided by the internal medicine physicians that provided 
favorable opinions to the veteran.  There is no clinical 
record since 1989 that has noted a diagnosis of 
endocrinopathic diabetes, even after the veteran's repeated 
assertions that his gastric surgery resulted in his diabetes.  
Thus, it was not just the VA physicians that did not consider 
a diagnosis of endocrinopathic diabetes appropriate, but also 
the veteran's multiple private physicians, apparently all 
internal medicine physicians, that consistently provided a 
diagnosis of Type II diabetes.  Dr. C.N.B.'s opinion is 
therefore viewed as unreliable and unconvincing.

Finally, Dr. A.A.C. has provided a favorable opinion.  
However, this opinion does not appear to be based on a review 
of the entire medical history as contained in the claims 
file.  In addition, the opinion amounts to no more than a 
conclusion without any significant reasons and bases for Dr. 
A.A.C.'s findings.

The VA opinions of August 1993, January 1999, and October 
2002 all attribute the onset of the veteran's diabetes 
mellitus to deficient insulin production in the islet cells 
of the pancreas and/or a relative insensitivity of the 
insulin receptors to the circulating insulin and the onset of 
peripheral neuropathy to diabetes mellitus.  Regardless of 
Dr. C.N.B.'s allegations, these physicians clearly had access 
to the veteran's medical history contained in the claims file 
in preparation of these opinions.  These physicians commented 
that the etiology of the veteran's non-insulin dependent 
diabetes mellitus did not differ significantly from that 
found in most instances of adult-onset diabetes mellitus.  
But, they conclusively rejected any assertion that the 
veteran's prior gastrointestinal surgical procedures 
precipitated the onset of diabetes mellitus more than two 
decades later.  

The Board finds that the August 1993, January 1999, and 
October 2002 opinions are more persuasive than the opinions 
of Drs. O.H.C., A.R.F., C.N.B., and A.A.C., as to the 
etiology of the claimed disability.  The VA physician's that 
provided opinions in January 1999 and October 2002 were 
specialist in gastrointestinal and hepatology disorders.  The 
opinions favorable to the veteran were provided predominately 
by internal medicine physicians.  While probative, the Board 
finds that the greater probative weight should be given to 
the VA gastrointestinal and hepatology specialist that had 
reviewed the entire/contemporaneous medical history contained 
in the claims file.  While Dr. C.N.B. provided a detailed 
opinion, as noted above, this opinion was inconsistent with 
the clinical records/diagnoses and the cited medical 
literature.  In addition, while Dr. C.N.B. claims to be a 
"neuro-radiologist;" however, there is no evidence that he 
has any specialty in neurology or internal medical.  His 
noted credentials merely cite him as an associate professor 
of radiology and nuclear medicine.  Again, the 
gastrointestinal and hepatology specialists' opinions have 
greater probative value and weight than Dr. C.N.B.'s opinion.

Also of record is a document with an "ADVA" stamp, dated in 
June 1993, and the opinion of Dr. R.T. dated in October 2000.  
These documents are of no probative value since they do not 
address diabetes mellitus.

The Board has reviewed all the evidence and finds that the 
most probative evidence is the VA specialists' unequivocal 
statements that establish that there is no relationship.  The 
preponderance of the evidence establishes that the veteran's 
diabetes mellitus and associated peripheral neuropathy are 
unrelated to his 1958 and 1963 gastrointestinal surgical 
procedures.  The Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) is not warranted 
and there is no doubt to be resolved.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for diabetes mellitus with peripheral neuropathy is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


